Case 1:15-cr-00624-WFK Document 69 Filed 04/01/19 Page 1 of 1 Page|D #: 429

BRAFMAN & AssoclATEs, P.C.
ATTORNEYS AT LAW
767 TH|RD AVENUE. EGTH FLOOR
NEW YORK, NEW YORK |OO|7
TELF_'PHONE: lE|E) 750-7800
FACS|M|LE: (2|2) 750-3906
E-MA|L: ATTORNEYS@BRAFLAW.COM

BENJAM|N BRAFMAN
ANDREA L. ZELLAN

JOSHUA D. K|RSHNER

 

MARK M. BAKER

OF COUNSEL JACOB KAF'LAN
MARC A. AGN|F|LO TENY R. GERAGOS
OF CouNSEL ADM|TTED lN NY s. cA

STUART GOLD

April l, 2019

BY E-FILE
The Honorable William F. Kuntz, ll
United States District Judge
Eastern District of New Yorl<
225 Cadman Plaza East,
Brooklyn, NY ll20l

Re: United States v. John Wolf 15 CR 624 (WFK)

Dear .ludge Kuntz:

A sentencing hearing in this matter Was held on l\/Iarch 26, 2019 during Which the Court
sentenced l\/lr. Wolf.

As part of the sentencing proceedings on l\/Iarch 26, 2019, the Court granted Defense
Counsel’s request to recommend to the Bureau of Prisons that Mr. Wolf be incarcerated at Fl\/IC
Lexington. Defense Counsel respectfully requests that the Court also recommend that l\/lr. Wolf
be accepted to RDAP, the Bureau of Prisons’ substance abuse treatment program We have
discussed this request With Assistant United States Attorney l\/loira Kim Penza, and the
government consents to this request.

If the Court has any questions or concerns regarding this request, We stand ready to assist
Thanl< you for your continued courtesy in this matter.

3

 

Marc Agni|"lIo

cc: AUSA Moira K. Penza (via ECF and email)

